Case 1:20-cv-06108-ENV-RER Document 41 Filed 04/15/21 Page 1 of 1 PageID #: 593




                         Matthew J. Conroy, Partner / MJC@schlawpc.com

                                                            April 15, 2021
 VIA ECF
 Honorable Eric N. Vitaliano
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

           Re: Allstate Ins. Co. et al v. Hollis Novel Comprehensive Medical, P.C., et al.
               Civil Case No.: 1:20-cv-06108 (RRM)(RER)

 Dear Judge Vitaliano:

         This office represents Defendants, Hollis Novel Comprehensive Medical, P.C., Starrett
 City Medical, P.C., Hillcrest Medical Care, P.C., Smart Choice Medical, P.C., Azu Ajudua, M.D.,
 Rolando Jose Mendez Chumaceiro, M.D., Aleksandr Gulkarov, Roman Israilov, Vyacheslav
 Mushyakov, Rx For You Corp., Sutter Pharmacy Inc. d/b/a Rx For You, Excellent Choice
 Pharmacy Corp., A&P Holding Group Corp., Anturio Marketing Inc., P&K Marketing Services
 Inc., K&L Consultants Inc., LL Consulting Group Inc. d/b/a Billing For You, Keepers For You
 Corp., and All Network Marketing Corp. (“Answering Defendants”) in the above referenced
 action.

        The above parties are seeking a fourth extension of time to answer the complaint.
 This request has been consented to by the Plaintiffs’ counsel. The parties are continuing
 settlement negotiations and hope to have the matter settled soon. The Plaintiff’s counsel
 agreed to extend Defendants’ time to answer to May 14, 2021. We attach a Stipulation in
 that regard.

        This extension does not affect any scheduled dates.

        Thank you.

                                                            Very truly yours,
                                                            SCHWARTZ, CONROY & HACK, PC

                                                    By:     __Matthew J. Conroy______
                                                             Matthew J. Conroy
 MJC/css
 cc : All Counsel via ECF
